NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY DOWNS,                                  No.    15-15157

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00605-MCE-
                                                CMK
 v.

XAVIER BECERRA, California Attorney             MEMORANDUM*
General,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      California state prisoner Gregory Downs appeals pro se from the district

court’s judgment dismissing for failure to prosecute Downs’s action alleging a

claim under the Americans with Disabilities Act. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion, James v. Madison Street

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Jail, 122 F.3d 27, 27 n.1 (9th Cir. 1997), and affirm.

      The district court did not abuse its discretion by dismissing Downs’s action

because Downs failed to file an application to proceed in forma pauperis or pay the

filing fee by the deadline set by the district court. See 28 U.S.C. § 1915(a)(2);

Page v. Torrey, 201 F.3d 1136, 1139 (9th Cir. 2000) (explaining that the Prison

Litigation Reform Act “imposes specific filing requirements on prisoners seeking

to file civil actions in forma pauperis” and that these include a submission of “a

certified copy of their prisoner trust fund account statement for the previous six

months . . . .”); James, 122 F.3d at 28 (“We conclude that the rule for timely filing

applicable to pro se prisoners . . . applies to the filing of trust-account statements as

required by § 1915(a)(2).”).

      All pending motions and requests are denied.

      AFFIRMED.




                                           2                                     15-15157